Case 2:19-cv-14465-SDW-LDW Document 13-2 Filed 11/26/19 Page 1 of 5 PagelD: 251

State of New Jersey

Office of Administrative Law - NEWARK
33 Washington Street

Newark NJ 07102

RECEIVED

(973) 648-7145

FROM
Department of Education

Office of Special Education Policy and Procedure
NAME OF AGENCY

P.O. Box 500, Tente> ST nEene

ADDRESS
10706-17

 

Dominic Rota
TRANSMITTI

(609) 984-1286
"FELEPHONE

te kk tke kk aA ie

* OAL OFFICAL USE

* COUNTY Verena
* N/S N

AMAKHK EK ARCA RKKKaKK AA KKK

THE FOLLOWING ADDITIONAL INFORMATION
REQUIRED:

 

1. Nature of the case: Please include references to statutes
or rules and briefly summarize the facts and law mvolved.
Attach pleading ta this form.

2. Estimated time required for hearing
3. Legal requirements (State or Federal) mandating a date for
Agency Decision
4, Is a court stenographer requested?
5. Special Features to be anticipated in this matter
i.e., emergent relief, discovery motions, prehearing
conference, conference hearing, remand, expedited

hearings, location (county)

6. Has the agency conducted a settlement conference?

7, Is a barrier-free location needed?

8. Have the attached documents been exchanged between
the parties?

9, Names of other agencies claiming jurisdiction over
transmitted dispute.

10. Names and addresses of all parties and their
representatives (other than witnesses) to full
Extent known:

Revised 12/2/03 (Type on other side)

IN] UL 28 P 247

h STATE OF NEW JERSEY
D Guz OF ADMIN. LAW

F.H. and M.H. o/b/o J.H. Vs. West Morris
Regional High Board of Education

Name of Contested or Short Title

2017 26311
Agency Docket / Reference Number

On behalf of minor student, Petitioners seek
classification as OHI; development of an IEP; out-of-
district placement with transportation; continued
home instruction; independent evaluations:
compensatory education and reimbursement.

1 Days or 0 Hours

 

X Yes _ No; If yes, please specify Requirements and
citation: NJAC 6A:14-2.7 (j) 4

Specia] Education Hearing; 45 day completion

Yes x No
xX Yes —s Na; _sif yes, date 7/27/2017
Yes No X_ Uncertain
XYes___ No; if no, the documents shall be served
on or offered to the
parties on
None

 

See attached list of parties

 

Hearing Request Date:
Fed, Days Expended:
Call Date:

 
Case 2:19-cv-14465-SDW-LDW Document 13-2 Filed 11/26/19 Page 2 of 5 PagelD: 252

Transmitting officer or other agency personnel to receive notices of hearing etc. pursuant to N.J.A.C. 1.1-8.2(a)
13. This person nced not be served by the parties with motions, correspondence etc.

Coordinator of Due Process
Office of Special Education Policy and Procedure
100 Riverview Plaza, P.O. Box 500
Trenton, NJ 08625
Telephone: (609) 984-1286

Service List

Parties Named in this Proceeding and their Representatives
For additional parties, attach names, addresses and telephone numbers of each party linked with that
representative if any

2017-26311

1.

FH. and M.H. o/b/o J.H. Vs. West Morris Regional High Board of Education

Representative of 1

 

Julie Warshaw
Warshaw Law Firm, LLC
266 King George Road

 

 

 

 

 

 

Suite C2
Warren
TELEPHONE: NJ 07059
TELEPHONE: (973) 433- 2121
1 Representative of 2

 

Michael Ben-David, Superintendent
West Morris Regional High B. Of B.Ed
10 SOUTH FOUR BRIDGES ROAD

Jodi Howlett
Cleary, Giacobbe, Alfieri & Jacobs, LLC
5 Ravine Drive

 

CHESTER, NJ 07930

 

TELEPHONE: (908) 879- 9640

3.

David Leigh, Director of Special Education
Administration Building

Four Bridges Road

Chester, NJ 07930

TELEPHONE: (908) 879- 6404

4,

 

 

 

Matawan NJ 07747
TELEPHONE: (732) 583- 7474

Representative of 3
SAME AS ABOVE

 

Representative of 4

 

 

 

 

 

_TELEPHONE:

TELEPHONE:
Case 2:19-cv-14465-SDW-LDW Document 13-2 Filed 11/26/19 Page 3 of 5 PagelD: 253

New Jersey State Department of Education
Office of Special Education Policy and Procedure

Case Information

County: Morris Agency: 2017-26311
Case Name: F.H. and M.H. o/b/o J.H. Vs. West Morris Regional! High Board of
Education

Date Received OSEP: 5/30/2017

OAL Scheduling Information:

Hearing Date: 8/10/2017 Hearing Time: 9:00 am
Mediator: Dominic Rota

OAL Contact: Daniella Cerisola
Location: Office of Administrative Law-Newark

Dispute Issues: On behalf of minor student, Petitioners seek
classification as OHI; development of an JEP; out-of-district
placement with transportation; continued home instruction;
independent evaluations; compensatory education and
reimbursement.

Student's Name: Jenna Humcke

Eligibility: Birthday: 3-JAN-2001
Interpreter Needed For:

Notes to ALJ:

Petitioners want mediation. District updated 6/6/17. Parties agree to
adjourn until 7/27/17. Zero federal days used.

+ othe ftel# | mya i711 ond
Case 2:19-cv-14465-SDW-LDW Document 13-2 Filed 11/26/19 Page 4 of 5 PagelD: 254

State of New Jersey
CHRIS CHRISTIE DEPARTMENT OF EDUCATION
Gavernar PO Box 500
Kint GUADAGND TRENTON, NJ 08625-0500 KiMBeRLEY HARRINGTON
Lt. Governor Commisstonce
July 28, 2017
From: Dominic Rota
Office of Special Education Policy and Procedure
Subject: Notice of Due Process Hearing Transmittal

To the Office of Administrative Law

Case Name: F.H. and M.H. o/b/o J.H. Vs. West Morris Regional High Board of Education
Agency Reference: 2017- 26311

Please be advised that the above referenced matter has been transmitted to the Office of
Administrative Law (OAL). A hearing before an Administrative Law Judge has been scheduled
for:

Date: 8/10/2017
Time: 9:00 am

Location: Office of Administrative Law-Newark
33 Washington Street
Newark NJ 07102-
(973) 648-7136

Judge: Giordano Robert J.( Newark )

Nature of Proceeding:
On behalf of minor student, Petitioners seek classification as OHI; development of an IEP;
out-of-district placement with transportation; continued home instruction; independent
evaluations; compensatory education and reimbursement.
Case 2:19-cv-14465-SDW-LDW Document 13-2. Filed 11/26/19 Page 5 of 5 PagelD: 255

PLEASE TAKE NOTE OF THE FOLLOWING IMPORTANT INFORMATION:

1) You have the right to be represented by an attorney or by an individual with special
knowledge and training regarding handicapped children. Parents and guardians should have
received information concerning legal assistance. If you still need this information, call the Office
of Special Education Policy and Procedure at (609) 984-1286.

2) Parents and Guardians have a right to examine relevant school records relating to their child.
If you have not seen those records, contact the Board of Education immediately.

3) All evidence including documents and summaries of expected testimony that either party
intends to use at the hearing must be disclosed to the other party at least 5 days before the
hearing. If you do not comply with this requirement, you may be prevented from presenting the
evidence at the hearing.

4) A judge will decide the case based only on what is presented at the hearing. If you would like
the judge to consider any papers, you must have them at the hearing. If you want any witnesses
to testify, you must arrange for their attendance at the hearing. If you are not sure that they will
attend the hearing, you should serve them with a subpoena and the appropriate fee. This should
occur within a reasonable time before the hearing, and if possible, at least three days before the
hearing.

5) Legal briefs and other memoranda or argument cannot be submitted after the hearing. You
should be prepared to offer these submissions at the hearing with the final argument.

6) If you do not attend the hearing, the judge may dismiss your case or order that an action
requested by the other side be granted.

7) The procedure for this hearing is fully set out in the Uniform Administrative Procedure rules
N.J.A.C. 1:6A-1.1 et seq. and N.J.A.C. 1:1-1 et seq.

c} Dr, David Leigh
Michael Ben-David
Jodi S. Howlett
Julie Warshaw
